Not For Publication in West's Federal Reporter
                Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                         For the First Circuit

No. 02-2661

                               HERTZL SINAI,

                          Plaintiff, Appellant,

                                       v.

                      VERIZON NEW ENGLAND, INC.,

                          Defendant, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF MASSACHUSETTS

              [Hon. Nancy Gertner, U.S. District Judge]


                                    Before

                          Howard, Circuit Judge,

          Bownes and R. Arnold,* Senior Circuit Judges.



     Philip R. Olenick for appellant.
     Arthur G. Telegen, with whom Alicia Alonso Matos and Foley
Hoag, LLP were on brief, for appellee.


                            September 3, 2003



     *Of the United States Court of Appeals for the Eighth Circuit,
sitting by designation.
          Per Curiam.    Plaintiff-appellant Hertzl Sinai brought an

employment discrimination action against Verizon New England, Inc.

("VNE"), and now appeals the district court's award of summary

judgment to VNE.   We affirm.

          Sinai is a Jewish-American citizen, born in 1947, who

immigrated from Israel and walks with a cane.             Sinai, who has a

background in communications systems and sales, has been applying

for jobs with various telephone companies since 1975.                   After

prevailing in an employment discrimination claim for failure to

hire against New England Telephone and Telegraph Company ("NET")

more than a decade ago, see Sinai v. New Eng. Tel. & Tel. Co., 3

F.3d 471 (1st Cir. 1993)("Sinai I"), Sinai has submitted numerous

employment applications to NET's successors-in-interest and their

subsidiaries whenever he saw a job advertised.            None has resulted

in an employment offer.

          In June 1997, Sinai applied for a sales position at a

Bell Atlantic Mobile store in the Kingston Mall in Kingston,

Massachusetts. A year passed without a response from Bell Atlantic

Mobile.   In June 1998, Sinai returned to the store to renew his

application and was granted an interview.             During the interview,

the interviewer allegedly told Sinai that he "sounded Middle

Eastern" and   asked    him,   "Are    you   Arab?"   with   "an   unpleasant




                                      -2-
expression on his face."1     Sinai was not given the job and, on July

2, 1998, he filed charges alleging national origin, religion, and

age   discrimination   with   the     Massachusetts    Commission   Against

Discrimination    ("MCAD")    and    the    Equal   Employment   Opportunity

Commission ("EEOC").

           Both administrative complaints named "Bell Atlantic" as

the respondent.    At the time, Bell Atlantic Mobile was a wholly

owned subsidiary of Bell Atlantic Corporation,2 but the MCAD charge

did not specify which corporation Sinai intended to sue.                 The

address on the MCAD charge, "8 Harrison Street, Kingston MA,

02364," did not resolve the matter because there is no Harrison

Street in Kingston.3   Although Sinai amended the MCAD charge twice,

once in December 1998, and again in July 2001, he did not amend the

address.    To further confuse matters, in June 2000, a merger

between GTE Corporation and Bell Atlantic Corporation resulted in

a number of name changes:           Bell Atlantic Mobile became Verizon




      1
      These allegations are remarkably similar to those made in
Sinai's previous, and successful, discrimination action. See Sinai
I, 3 F.3d at 473.
      2
      NET was at the time also a wholly owned subsidiary of Bell
Atlantic Corporation.
      3
      Sinai states that the mistake occurred when the MCAD intake
officer preparing the charge confused the address of the Bell
Atlantic Mobile retail store with Bell Atlantic Corporation's main
office in Boston, which is on Harrison Street.

                                      -3-
Wireless,4    NET   became       VNE,     and       both    became    wholly       owned

subsidiaries of Verizon Communications, Inc.                   The merger changed

the   names    of   these      entities       but    not    their     organizational

structures;    at   all   points      before    and    after    the    merger,      Bell

Atlantic Mobile (now Verizon Wireless) and VNE were wholly owned

subsidiaries of a common parent company.5                  On May 29, 2001, almost

three years after the original filing, the MCAD charge was served

on VNE.

             On June 29, 2001, Sinai filed this lawsuit, naming VNE as

the sole defendant. In addition to the events described above, the

complaint sought relief for other incidents, not covered in the

administrative complaints, in which VNE refused to hire Sinai.

Specifically, Sinai complained that, between 1999 and 2001, he had

repeatedly    applied     to    VNE     for    employment      for    which    he    was

qualified, without success, and that a VNE employee had once

falsely told him there were no job openings.

             Sinai amended his complaint on July 9, 2001, and again on

April 22, 2002.      The second amended complaint, which followed an

order by the district court to provide a more definite statement,

stated claims under Title VII of the Civil Rights Act, 42 U.S.C. §

2000e et seq.; the Americans with Disabilities Act ("ADA"), 42


      4
      Verizon Wireless is a joint venture consisting                          of    Bell
Atlantic Mobile, GTE Wireless, and other parties.
      5
      After the merger, the parent company previously known as Bell
Atlantic Corporation was renamed Verizon Communications, Inc.

                                         -4-
U.S.C. § 12111, et seq.; the Age Discrimination in Employment Act

("ADEA"), 29 U.S.C. § 623; and Mass. Gen. Laws Ann. ch. 151B.             The

second amended complaint also added as defendants Bell Atlantic

Mobile,    Verizon   Yellow     Pages,   Verizon   Wireless   Services,   and

Verizon     Communications        (collectively,      the     "Bell/Verizon

defendants").

            On July 8, 2002, VNE moved for summary judgment.               On

November   19,   2002,    the   district   court   granted    VNE's   motion,

reasoning that VNE was not the proper defendant to the allegations

presented in the administrative complaints and that the additional

claims against VNE had not been exhausted administratively.               The

district court also dismissed without prejudice the claims against

the remaining Bell/Verizon defendants for failure to timely serve

them with process.       Sinai does not challenge the dismissal of the

Bell/Verizon defendants.

            On appeal, Sinai first argues that the district court

improperly treated Bell Atlantic Mobile/Verizon Wireless ("Bell

Atlantic Mobile") and VNE as distinct jural entities.           He contends

that, under binding First Circuit precedent, Bell Atlantic Mobile

and VNE (and, indeed, all divisions of the telephone company)

should not be differentiated from one another.           Alternatively, he

asserts that his second amended complaint expressly alleged that

the various corporations were commonly controlled and/or controlled

each other; that VNE had failed to provide him with discovery


                                     -5-
pertinent to this allegation; and that the court's award of summary

judgment despite his having brought VNE's recalcitrance to the

court's attention was legal error.

            Sinai's "circuit-precedent" contention is built entirely

from the fact that, in Sinai I, Sinai apparently prevailed against

sister    companies   NET   and   NYNEX    Information   Resources   Company

("NIRC") despite the fact that only NIRC failed to hire him.             In

Sinai's view, this litigation fact establishes that he can now

similarly prevail against VNE, which has the same corporate parent

as the corporate entity that failed to hire him.          This view of the

law is specious; the issue simply did not come up in Sinai I.            The

relevant and dispositive fact is that there is no record evidence

that would justify treating VNE and Bell Atlantic Mobile (in either

their pre- or post-merger forms) interchangeably or as a unified

entity.

            Sinai's alternative suggestion, that the district court

erred in grounding its ruling on the absence of such evidence

because VNE failed to provide him with relevant discovery, fails

because Sinai did little more than assert (in his opposition to

VNE's motions for summary judgment and to stay discovery) that VNE

should have provided him with unspecified documentary evidence

regarding "the internal workings of Verizon's operating companies."

Id. at 8.   To forestall a motion for summary judgment on the ground

that additional discovery is needed, a party must, inter alia, make


                                     -6-
"a proffer which, at a bare minimum, articulates a plausible basis

for   the    [party's]   belief   that   previously   undisclosed   or

undocumented facts exist, that those facts can be secured by

further discovery, and that, if obtained, there is some credible

prospect that the new evidence will create a trialworthy issue."

Massachusetts Sch. of Law at Andover, Inc. v. Am. Bar Ass'n, 142

F.3d 26, 44 (1st Cir. 1998) (explaining the requirements for relief

under Fed. R. Civ. P. 56(f)) (citations omitted).       Sinai made no

effort to comply with this requirement, and the district court

acted well within its discretion, see id., in proceeding to the

merits of VNE's motion.

            Sinai next contends that the claims against VNE in his

second amended complaint were sufficiently related to the claims

set forth in the administrative complaints to not require separate

presentment to an administrative agency.     As a general matter, the

scope of an employment discrimination action is not strictly

limited to those acts and incidents described in the administrative

complaint.    We have previously held that a judicial complaint may

"encompass discrete acts of retaliation reasonably related and

growing out of the discrimination complained of to the agency."

Clockedile v. N.H. Dep't of Corr., 245 F.3d 1, 6 (1st Cir. 2001).

But even if we assume arguendo that a discrete, non-retaliatory act

such as a failure to hire may be the subject of a lawsuit despite

plaintiff's failure to amend his administrative charge or file a


                                  -7-
new charge, Sinai's claims of discrimination against VNE are not

reasonably related to, nor do they grow out of, the claims against

Bell Atlantic Mobile described in the administrative complaints.

             Sinai's administrative complaints detailed acts by Bell

Atlantic Mobile, but did not once mention VNE.                  Moreover, Sinai

amended the charge in July 2001, but at no point referred to VNE's

alleged discriminatory acts occurring between 1999 and 2001. There

is no reason to believe that the alleged acts of VNE "grew out of"

or   were   in    any   way   related    to   the   acts    described      in   the

administrative complaints, which occurred years earlier at another

company.     We therefore agree with the district court that the

claims against VNE are "entirely different" from the claims set

forth in the administrative charges against Bell Atlantic Mobile.

             Sinai's    third   argument      is   that   the   district    court

improperly held him responsible for the error in the MCAD charge

listing     the   respondent's    address     as    "8    Harrison   Street"     in

Kingston.     On the contrary, the district court placed no blame on

either party for the error.             Indeed, the address error had no

bearing on the entry of summary judgment in favor of VNE.                       The

argument thus lacks relevance.

             Finally, Sinai asserts that the district court improperly

ruled on VNE's summary judgment motion without a hearing. Although

Fed. R. Civ. P. 56(c) provides that a summary judgment motion

"shall be served at least ten days before the time fixed for the


                                        -8-
hearing," this language does not, of course, require oral argument

in connection with every such motion.       Delgado-Biaggi v. Air

Transp. Local 501, 112 F.3d 565, 567 & n.4 (1st Cir. 1997).

Parties may be "heard" on the basis of the pleadings filed.    Id.

Sinai gives us no reason to believe that this matter was unsuitable

for hearing and resolution on the pleadings.

          Affirmed.




                               -9-